DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama, et al. (JP2008162546A).
Sugiyama discloses an occupant protection device 10 for a vehicle which protects an occupant (P) seated on a seating surface of a seat 2a, the occupant protection device comprising a first push-up mechanism 13 which pushes up a waist portion of the occupant by raising a rear portion of the seating surface; a second push-up mechanism 14 which pushes up a thigh portion of the occupant by raising a front portion of the seating surface; and a control unit which controls operations of the first push-up mechanism and the second push-up mechanism (see paragraph [0025]), wherein the control unit operates the first push-up mechanism and then operates the second push-up mechanism when an impact applied to the vehicle from the front of the seat is detected or predicted (see paragraph [0026]). A seat cushion of the seat 2a includes a cushion portion having the seating surface and a support member 8 (see Figure 4) which supports the cushion portion from below; and the first push-up mechanism 13 and the second push-up mechanism 14 includes an airbag which is provided between the cushion portion and the support member, inflated by the supply of gas, and pushes up the cushion portion to raise a rear portion of the seating surface.  The control unit operates the first push-up mechanism 13 only when the occupant is in a comfortable posture and then operates the second push-up mechanism (see paragraph [0028]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama, et al. (JP2008162546A) in view of Nukaya, et al. (8,888,126).
Sugiyama discloses the claimed invention except for the airbag having a vent hole.  Nukaya discloses a seat cushion airbag device having a vent hole 66. Based on the teachings of Nukaya, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag of Sugiyama to have a vent hole to provide a desired pressure during a collision.
Allowable Subject Matter
Claims 4-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAYE M FLEMING/Primary Examiner, Art Unit 3616